DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 and 22 are pendingClaims 18-21 are cancelled
Claims 1-17 and 22 are rejected

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 and 22 in the reply filed on 12/02/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 22
Claim 1 recites the limitation "a gas tube…a gas hole with an end connected to the gas hole and another end having a buoy” on lines 6-9.  It is unclear how the gas tube is connected to the gas hole and the buoy.  Also, the term "substantially" on line 10 of claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-17 are also rejected since these claims depend on claim 1.
Claim 5 recites the limitation "...the container inlet at the liquid holding container is higher than the container outlet at the liquid holding container” on lines 2-3.  It is unclear what Applicant means by “is higher”.  Examiner suggests amending the limitation to include the limitation “positioned” or “positioning”.  Claim 6 is also rejected since this claim depends on claim 5.
Claim 16 recites the limitation "the fluid valve” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the fluid valve” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" on line 2 of claim 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Other Reference Considered
Perkins et al. (US 2003/0094422 A1) (hereinafter “Perkins”) teaches a water processing and water recovery system and method.

Nussbaumer et al. (US 4,522,713) teaches an apparatus for static membrane filtration including an external tubing connected to the filtration system/container.

Overy (US 4,966,692) teaches a filtration system having flow control means and tank adapter with selective venting.

Allowable Subject Matter
Claims 1-17 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Phillips et al. (US 2005/0211643 A1) (hereinafter “Phillips”) is the closest prior art.  Phillips teaches a system for generating sterile water (see Phillips paragraph 151) and reducing pathogens in a water supply including a container having an inlet (see Phillips FIG. 2), an outlet (see Phillips FIG. 2), and a filtration device (see Phillips claim 9).  
However, Philips does not specifically teach a gas tube and a gas hole with an end connected to the gas hole and another end having a buoy, as recited in independent claim 1.
Furthermore, Phillips does not specifically teach a fluid valve inlet end and a fluid valve outlet end, wherein the fluid valve inlet end closes but the fluid valve outlet end opens when the compressible valve body is in a compressed state, wherein the fluid valve inlet end opens but the fluid valve outlet end closes when the compressible valve body is in a slackened state, as recited in dependent claim 15.
Similar analysis applies to independent claim 22.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773